 Case 3:20-cv-01668-E-BT Document 19 Filed 12/17/20               Page 1 of 1 PageID 280



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ROBERT MICHAEL HARRIOTT,                       §
             Petitioner,                        §
                                                §
 v.                                             §     No. 3:20-cv-1668-E (BT)
                                                §
 DEPARTMENT OF HOMELAND                         §
 SECURITY BUREAU OF                             §
 IMMIGRATION AND CUSTOMS                        §
 ENFORCEMENT, et al.,                           §
              Respondents.                      §


             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this case, and

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated

December 1, 2020, the Court finds that the Findings and Recommendation of the Magistrate Judge

are correct and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

       SO ORDERED this 17th day of December, 2020.



                                     _____________________________________
                                     ADA BROWN
                                     UNITED STATES DISTRICT JUDGE
